Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.1 Page 1 of 37 47

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
Case:2:19-cr-20836
Judge: Goldsmith, Mark A.
UNITED STATES OF AMERICA, MJ: Stafford, Elizabeth A.
Vy. Filed: 12-18-2019 At 11:06 AM

USA V SEALED MATTER (LG)
D-1 RICHARD SOLLARS, VIOLATIONS: -

 

D-2. SHADY AWAD, and 18 U.S.C. § 371 (Conspiracy)
D-3 JEFFREY BAUM, 18 U.S.C. § 666(a) (Bribery)
18 U.S.C. § 1343 (Wire Fraud)
Defendants.
/
INDICTMENT
The Grand Jury charges:
GENERAL ALLEGATIONS

 

At all times relevant to this indictment:

1. Defendant RICHARD SOLLARS was the elected Mayor of the City
of Taylor, Michigan (“Taylor”), a local government entity that received federal
assistance in excess of $10,000 in each of the calendar years 2015 through 2019.

2. Beginning in 2015, the City of Taylor began a program known as the
Right of First Refusal program (“ROFR program”). Under the program, Taylor
would exercise its right of first refusal to acquire tax-foreclosed properties in its city
from the Wayne County Treasurer’s Office. Then, Taylor would select one or more
developers to acquire, redevelop and resell the tax-foreclosed properties, which

consisted of single family homes, as well as commercial and vacant properties.

1
Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.2 Page 2 of 37

Taylor would enter into agreements with the developers, which required them to pay
Taylor’s purchase price for the properties, rehabilitate the properties and pay all fees
associated with rehabilitation. After the developers fulfilled their obligations under
the agreement, Taylor would issue a certificate of occupancy and transfer ownership
of the properties to the developers. RICHARD SOLLARS had considerable
control and influence over the ROFR program, including the decision of which
developers were selected to participate.

3. RICHARD SOLLARS operated a political campaign fund entitled
“Committee to Elect Richard (Rick) Sollars, Jr.” (“the campaign fund”).

4. SHADY AWAD was a businessman who owned a property
development company called Realty Transition, LLC (“Realty Transition”).
AWAD aiso owned a company called Downriver Management, LLC.

5. JEFFREY BAUM was an employee of Taylor who served as the
manager of Taylor’s Community Development Department. As manager of the
Community Development Department, BAUM managed the ROFR Program.
BAUM also served as the treasurer of SOLLARS’s campaign fund.

6. In each year between 2015 and 2019, SHADY AWAD’S company,
Realty Transition, was selected by RICHARD SOLLARS to develop the vast
majority of the tax-foreclosed properties in the City’s ROFR program. In 2015,

Realty Transition was awarded the right to develop all 95 of Taylor’s tax-foreclosed
Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.3 Page 3 of 37

properties. In 2016, Realty Transition received 29 of Taylor’s 34 tax-foreclosed
properties. In 2017, Realty Transition received 38 of Taylor’s 45 tax-foreclosed
properties. In 2018, Realty Transition received Taylor’s entire tax-foreclosed

property inventory, totaling 37 properties.
COUNT ONE

(18 U.S.C. §§ 371 & 666(a) — Conspiracy to Commit Bribery
Concerning Programs Receiving Federal Funds)

D-1 RICHARD SOLLARS
D-2 SHADY AWAD
D-3 JEFFREY BAUM

l. Paragraphs | through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count One as if fully set forth herein.

2. From in or about June 2015, through in or about February 2019, in the
Eastern District of Michigan, Southern Division, and elsewhere, defendants
RICHARD SOLLARS, SHADY AWAD, and JEFFREY BAUM did unlawfully,
willfully, and knowingly combine, conspire, confederate, and agree with each other,
and others, to corruptly solicit and demand for the benefit of any person, and accept

and agree to accept, over $30,000 in renovations to SOLLARS’ home, over $11,000

in renovations to SOLLARS’ lake house, over $12,000 worth of household
appliances and cabinets, cash, and other items of value, with the intent to influence

and reward SOLLARS and BAUM in connection with a business, transaction, or

3
Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.4 Page 4 of 37

series of transactions of the City of Taylor involving $5,000 or more, in violation of
Title 18, United States Code, Section 666(a).

MANNER AND MEANS BY WHICH
THE CONSPIRACY WAS CARRIED OUT

3. It was part of the conspiracy that, in exchange for items of value,
RICHARD SOLLARS and JEFFREY BAUM would assist SHADY AWAD and
other developers in obtaining properties owned by Taylor in connection with the
City’s ROFR program.

4. It was further part of the conspiracy that SHADY AWAD would
reward RICHARD SOLLARS for SOLLARS’s assistance in obtaining properties
under the ROFR program by providing SOLLARS with free renovations at his home
and lake house that included installing hardwood floors, garage doors, front doors,
and a garage storage unit. AWAD also refinished a deck at SOLLARS’s lake house
and provided SOLLARS with a humidor, a refrigerator, a double oven with a gas |
range, a microwave, a dishwasher, a washer and dryer, a vacuum cleaner and metal
storage cabinets.

5. It was further part of the conspiracy that SHADY AWAD would
provide items of value to JEFFREY BAUM to influence and reward BAUM for
BAUM’s assistance in obtaining properties under the ROFR program.

6. It was further part of the conspiracy that JEFFREY BAUM, with the
Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.5 Page 5 of 37

assistance and approval of RICHARD SOLLARS, would accept thousands of
dollars in cash from Developer A, in exchange for providing Developer A properties
under the ROFR program.

7. It was further part of the conspiracy that JEFFREY BAUM would
direct public officials at the City of Taylor to dismiss tickets charging civil
infractions that had been issued by the City against Realty Transition and SHADY
AWAD.

8. Between 2016 and 2018, RICHARD SOLLARS used his influence as
a public official to persuade public officials in nearby cities to award Realty
Transition tax-foreclosed properties for SHADY AWAD to rehabilitate.

9. Between 2017 and 2019, RICHARD SOLLARS directed SHADY
AWAD to provide AWAD’s credit card information to Developer A, who was
interested in acquiring tax-foreclosed properties under the City’s ROFR program.
Developer A also owned a market in the City of Taylor. SOLLARS then directed
Developer A to charge various amounts to AWAD’s credit card. At SOLLARS’s
direction, Developer A gave SOLLARS cash in the amounts Developer A charged
to AWAD’s credit card. Cash SOLLARS obtained from Developer A from charges

to AWAD’s credit card totaled over $19,000.
Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.6 Page 6 of 37

10. In 2017 and 2018, RICHARD SOLLARS went on trips to Las Vegas
with SHADY AWAD and, during those trips, accepted thousands of dollars in cash

from AWAD.
OVERT ACTS

11. In furtherance of the unlawful conspiracy, and to effect its objectives,
the defendants and their co-conspirators committed the following overt acts, among
others, in the Eastern District of Michigan and elsewhere.

12. On or about July 20, 2015, without a legitimate bid process,
RICHARD SOLLARS recommended to the Taylor City Council that SHADY
AWAD’s company Realty Transition be awarded all of the tax-foreclosed properties
that Taylor had or would acquire under its ROFR Program.

13. In or about July 2015, at the direction of RICHARD SOLLARS,
Reality Transition was awarded all 95 tax-foreclosed properties in Taylor’s ROFR
Program.

14. On June 10, 2016, SHADY AWAD exchanged text messages with
RICHARD SOLLARS regarding AWAD having Contractor A replace the
hardwood flooring on the second level of SOLLARS’s home. AWAD told
SOLLARS that Contractor A’s work was “amazing,” and joked that “[t]he price
will be even better than the work.” SHADY AWAD ended the text message with a

smiley face emoji with a winking eye.
Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.7 Page 7 of 37

15. On August 8, 2016, SHADY AWAD texted RICHARD SOLLARS
asking if AWAD could send “guys” to SOLLARS’s house to “clear out upstairs to
clear out furniture and carpet.” AWAD wrote, “[h]ardwood starting tomorrow
morning is that fine?” SOLLARS responded, “That works.”

16. Between August 12, 2016, and August 26, 2016, at SHADY AWAD’s
direction, Contractor A installed hardwood on the floor of the entire second level of
RICHARD SOLLARS’s home.

17. On or about August 12, 2016, SHADY AWAD caused a Realty
Transition check in the amount of $1,700 to be issued to Contractor A to pay for the
hardwood flooring on the second level of RICHARD SOLLARS’s home.

18. On August 16, 2016, at the direction of RICHARD SOLLARS, Realty
Transition was awarded 29 of the 34 tax-foreclosed properties in Taylor’s ROFR
Program.

19. On or about August 26, 2016, SHADY AWAD caused a check from
Realty Transition, in the amount of $1,200 to be issued to Contractor A to pay for
the hardwood flooring on the second level of RICHARD SOLLARS’s home.

20. In August 2016, SHADY AWAD supplied hardwood flooring to
Contractor A for installation on the second level of RICHARD SOLLARS’s home.

21. On September 26, 2016, JEFFREY BAUM texted RICHARD

SOLLARS about a wooden cigar humidor costing over $1,600 that had been
Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.8 Page 8 of 37

purchased by SHADY AWAD for SOLLARS. In the text, BAUM told SOLLARS
“Your humidor has shipped. 5-7 business days, 210 for shipping... He [AWAD] will
be whining about every fee for the next six months.”

22. On September 26, 2016, RICHARD SOLLARS texted SHADY
AWAD, asking him whether the humidor included Cuban cigars. One minute later,
SOLLARS texted JEFFREY BAUM, stating, “He [AWAD] will be calling you in
a panic. I just asked him when the Cuban cigars to fill it will be arriving.”

23. On October 13, 2016, SHADY AWAD texted RICHARD SOLLARS,
letting him know that the humidor that AWAD had purchased for SOLLARS was
shipping that day.

24. In or about 2017, JEFFREY BAUM met with Developer A at
Developer A’s market and transferred two of Taylor’s tax-foreclosed properties to
Developer A. Around that same time in 2017, Developer A paid BAUM a $1,000
cash kickback.

25. On April 19, 2017, SHADY AWAD directed Contractor A to meet
with RICHARD SOLLARS to discuss installing hardwood floors at SOLLARS’s
lake house.

26. On May 19, 2017, RICHARD SOLLARS complained to SHADY
AWAD about the delay in Contractor A’s completion of the hardwood flooring at

SOLLARS’s lake house, stating “The Friday of Memorial Day weekend? I though
Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.9 Page 9 of 37

(sic) he said 4-5 days?? We have a ton of people coming over that weekend.” After
receiving that message, AWAD contacted Contractor A and asked, “how many days
left at Rick’s [SOLLARS] just wondering.” Contractor A responded that the lake
house flooring would probably be completed by the end of the week.

27. On May 23, 2017, Contractor A texted SHADY AWAD a photograph
of the hardwood flooring Contractor A had installed at RICHARD SOLLARS’s
lake house, with a caption “A little sneak peek for Rick.”

28. On May 26, 2017, Contractor A and SHADY AWAD had a text
discussion about payment for installing the hardwood flooring at RICHARD
SOLLARS’s lake house. Contractor A inquired whether AWAD was still at his
office and told AWAD, “Got a key and the bill for you. Ricks total $6962.00.”
AWAD responded with several sad face emojis and wrote, “And we pay it in two
weeks.” Contractor A responded “Don’t have to give it all right now, but definitely
need to pick up good portion to pay all the guys today if possible?” AWAD told
Contractor A, “Of course stop on in.”

29. On or about May 26, 2017, SHADY AWAD issued a check from his
company Downriver Management in the amount of $4,000 to Contractor A as partial
payment for the hardwood flooring installed in RICHARD SOLLARS’s lake
house. The memo line of the check concealed SOLLARS’s lake house address,

instead listing the address of one of AWAD’s properties.
’ Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.10 Page 10 of 37

30. On or about June 2, 2017, SHADY AWAD issued a check from his
Downriver Management account in the amount of $3,000 to Contractor A as the
final payment for the hardwood installed at RICHARD SOLLARS’s lake house.
The memo line of the June 2, 2017 check listed an address for property owned by
AWAD, stating, “9855 Mortonview Mr. Hardwood Special.”

31. On April 26, 2017, RICHARD SOLLARS and SHADY AWAD
exchanged text messages regarding prices for kitchen appliances from ABC
Warehouse for SOLLARS’s home. AWAD texted SOLLARS a list of model
numbers and individual prices for a refrigerator, stove, microwave oven and
dishwasher.

32. Onor about June 6, 2017, using his ABC Warehouse corporate account,
SHADY AWAD ordered a refrigerator, stove, microwave oven and dishwasher for
RICHARD SOLLARS’s home. AWAD originally directed ABC Warehouse to
deliver the appliances to “9855 Mortonview,” but later changed the delivery address
to SOLLARS’s home address.

33. OnJune 6, 2017, SHADY AWAD caused the kitchen appliances listed
above to be delivered and installed in RICHARD SOLLARS’s home. The invoice
for the appliances was issued in the name of “SHADY PROPERTY LLC,” for an

amount of $5,300.

10
' Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.11 Page 11 of 37

34. On July 17, 2017, SHADY AWAD contacted Contractor A to discuss
refinishing the deck at RICHARDS SOLLARS’s lake house. AWAD texted
Contractor A, “Ricks house this week pls ...Can you take care of deck pls.” After
Contractor A responded that he was “trying,” AWAD responded, “Pls very
important.” Approximately one hour later, AWAD texted Contractor A, “Mayor
house sir,” to which Contractor A responded, “On it.” AWAD added “Ok u know
how he is.”

35. On July 18, 2017, at the direction of RICHARD SOLLARS, Realty
Transition was awarded 38 of approximately 43 of Taylor’s tax-foreclosed
properties in the ROFR Program.

36. On July 20, 2017, SHADY AWAD texted Contractor A, “Any news
on ricks deck.” Contractor A responded that his worker said he would be out there
and that he would check. A few minutes later, RICHARD SOLLARS and AWAD
texted each other about the work on SOLLARS’s lake house deck.

SOLLARS: I just left and not a sole in sight. They haven’t even been

there to power wash. I am now going to run into a huge

scheduling conflict.

AWAD: _ when is the deal line ... Sorry pls let me know the deadline
Ill go out there if I have 2.

A few minutes later, Contractor A notified SHADY AWAD that he and his workers
were going to begin work on the deck at RICHARD SOLLARS’s lake house the

following day.

11
' Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.12 Page 12 of 37

37. Later on July 20, 2017, RICHARDS SOLLARS expressed his
frustration about the delay in the deck work at his lake house to SHADY AWAD in
a text message exchange.

38. Following the message of frustration from RICHARD SOLLARS,
SHADY AWAD pleaded with Contractor A, “Pls [Contractor A] ’\l pay whatever
... Stay on [the worker building the deck] pls thanks ... My relationship with Rick
[SOLLARS] is worth $1 million so whatever it takes I’ll pay for it.” (emphasis
added).

39. On July 22, 2017, SHADY AWAD told RICHARD SOLLARS in text
messages that he planned to do a better job managing the contractor working on his
lake house deck. AWAD texted, “if I could pay a million bucks to have it [the deck]
done u know I would I’m really upset about this and I’m gonna stay on the sky until
the job is done.” One minute later, SHADY AWAD texted Contractor A stating, “I
would rather pay twice just to make...Rick [SOLLARS] happy please please please
power wash stain it [the deck] ...right away.”

40. On August 1, 2017, Contractor A and SHADY AWAD texted about
payment for refinishing the deck at SOLLARS’s lake house. Contractor A told
AWAD, “Total bill $2900, but I’ll take care of $900, towards what I owe u for the
wood, so just remaining $2000.” AWAD responded, “love u stop by anytime ...”

Contractor A asked how he should bill the work on SOLLARS’s deck. AWAD

12
' Case 2:19-cr-20836-MAG-EAS ECF No. 1 filed 12/18/19 PagelD.13 Page 13 of 37

texted, “6944 Mcguire,” which is the address of a house that AWAD owned through
the ROFR Program.

41. Between August 1, 2017 and August 10, 2017, RICHARD SOLLARS
and SHADY AWAD exchanged several text messages about the deck work.

SOLLARS: I will need them not to show up in the am. I need to accept a
delivery in the basement. Honestly, if they don’t want to finish
tomorrow, I may just need to finish it myself. There (sic)
schedule is becoming really tough to work around. They are
making a small job difficult.

AWAD: Please let them finish. I cash them out today top dollar they
promised it’s gonna look immaculate ... They are so close from
(sic) completion [Contractor A] is a cluster fuck but his end
product is usually very good.”

SOLLARS: Weare getting a desk delivered between 830 and 1030 tomorrow
morning. They can come anytime after 1030. I have honestly
never seen such a small task become such a big project. They
have had one guy and I swear to you the only thing he did was
the railing today.

AWAD: _ Rick I apologize for everything I don’t know what to say they
charged me $3500 I told them to do the best job and cost is
irrelevant U don’t know if [Contractor A] left comfortable but he

has a clean heart just a cluster fuck. I would pay any amount of
money to fix the situation I truly apologize.

42. On August 11, 2017. SHADY AWAD issued a check to Contractor A
in the amount of $7,900, of which $2,900 was payment for work on the deck at

RICHARD SOLLARS’s lake house.

13
" Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.14 Page 14 of 37

43. Onor about August 21, 2017, in order to avoid detection of their illegal
activities, RICHARD SOLLARS and SHADY AWAD began using an app called
WhatsApp to send encrypted messages. SOLLARS sent AWAD a message using
WhatsApp that stated, “Test.” AWAD responded, “Perfect... Best way to talk and
text thx.” Following that, RICHARD SOLLARS and SHADY AWAD engaged in
the following text message conversation using WhatsApp messaging:

SOLLARS: Cool ... Let me know when you talk to him [Contractor A].

AWAD: No filter, If your pissed yell at me it helps me improve and get
better.

SOLLARS: I won’t get pissed as long as [Contractor A’s deck worker]
doesn’t come over...Meet me at Bigby tomorrow am for a quick
5 min around 8:30 if you can

AWAD: — Ok This app is completely private

SOLLARS: Easier to discuss than text. It will be quick and painless ... I
promise...lol

AWAD: _ I'll be there

44. In or about October 2017, while in Las Vegas, Nevada, SHADY
AWAD gave RICHARD SOLLARS at least $4,000 in cash so that SOLLARS
could gamble. AWAD called the money a “care package.”

45. In or about September 2017, SHADY AWAD directed Contractor A to
install additional hardwood flooring in RICHARD SOLLARS’s home and

provided SOLLARS’s wife’s contact information to coordinate the installation.

14
’ Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.15 Page 15 of 37

46. On November 10, 2017, SHADY AWAD texted Contractor A and
asked, “Did floors arrive for rick [SOLLARS].” Contractor A advised AWAD that
the wood had arrived and that he had already confirmed with RICHARD
SOLLARS’s wife to install the floors on Monday of the following week.

47. OnNovember 21, 2017, Contractor A installed hardwood flooring over
the entire basement floor at RICHARD SOLLARS’s home. Later, Contractor A
contacted SHADY AWAD about payment. In order to conceal his illegal activities,
AWAD told Contractor A to bill the job to AWAD’s property at 9855 Mortonview.

48. On November 22, 2017, Contractor A texted SHADY AWAD, “Cool
to grab a check shortly? Should I head over to the office?” AWAD told Contractor
A he could, but when Contractor A arrived there he texted AWAD again to let him
know no one was at his office and that “Total owed $4550. Need as close to three
as possible.”

49. On November 22, 2017, SHADY AWAD issued a check from his
Realty Transition account to Contractor A in the amount of $4,550. Included on the
memo line was the address “9855 Mortonview.” The money was payment for the
hardwood flooring installed in SOLLARS’s basement.

50. On December 23, 2017, RICHARD SOLLARS wished SHADY

AWAD a “very merry Christmas” and texted, “let’s hook up next week when you

15
’ Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.16 Page 16 of 37

get back.” AWAD responded, “Thx u for everything RT’s [Realty Transition’s]
silent partner.” (emphasis added).

51. In or about December 2017, Developer A gave JEFFREY BAUM
three $250 gift cards.

52. On March 5, 2018, SHADY AWAD advised RICHARD SOLLARS
“ABC [ABC Warehouse] said it’s special order next week should be in.”

53. On April 26, 2018, SHADY AWAD purchased a washer and dryer for
RICHARD SOLLARS, along with warranties, totaling $3,678.65.

54. On July 17, 2018, at the direction of RICHARD SOLLARS, Realty
Transition was awarded all 37 of the City’s tax-foreclosed properties in the ROFR
Program.

55. In or about July 2018, Developer A, with the knowledge and approval
of RICHARD SOLLARS, gave JEFFREY BAUM approximately $4,500 in cash,
to reward BAUM for helping Developer A obtain nine properties from the ROFR
Program.

56. In or about July 2018, RICHARD SOLLARS told Developer A not to
“spoil” JEFFREY BAUM by paying him too large of kickbacks related to the
properties Developer A received from the ROFR program.

57. On September 19, 2018, SHADY AWAD directed Contractor A to call

RICHARD SOLLARS’s wife.

16
’ Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.17 Page 17 of 37

58. On September 21, 2018, SHADY AWAD urged Contractor A to install
additional hardwood flooring in SOLLARS’s home, texting, “Pls get floor over
there we have to finish it and start rick Monday it’s urgent thx.”

59. Onor about October 2, 2018, Contractor A installed hardwood flooring
in two rooms on the main level of RICHARD SOLLARS’s home.

60. On October 12, 2018, Contractor A texted SHADY AWAD about
payment for the hardwood flooring, telling AWAD he owed Contractor A, “$2,500
total, for Ricks.”

61. Onor about October 12, 2018, SHADY AWAD issued Contractor A a
check from his Downriver Management company in the amount of $2,500 to pay for
SOLLARS’s hardwood flooring.

62. In or about December 2018, Developer A again gave JEFFREY
BAUM three $250 gift cards.

63. Onor about December 24, 2018, Developer A gave JEFFREY BAUM
$500 in cash.

All in violation of Title 18, United States Code, Sections 371 and 666(a).

17
' Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.18 Page 18 of 37

COUNT TWO
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-1 RICHARD SOLLARS

l. Paragraphs | through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count Two as if fully set forth herein.

2. In or about August 2016, in the Eastern District of Michigan, Southern
Division and elsewhere, defendant RICHARD SOLLARS did corruptly solicit and
demand for the benefit of a person, and accepted and agreed to accept a thing of
value, namely, the installation of hardwood flooring on the entire second level of
SOLLARS’s home, intending to be influenced and rewarded in connection with a
business or transaction of the City of Taylor involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

COUNT THREE
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-2 SHADY AWAD
1. Paragraphs | through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count Three as if fully set forth herein.

2. In or about August 2016, in the Eastern District of Michigan, Southern

Division and elsewhere, defendant SHADY AWAD did corruptly give, offer and

agree to give a thing of value to RICHARD SOLLARS, namely, the installation of

18
‘ Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.19 Page 19 of 37

hardwood flooring on the entire second level of SOLLARS’s home, with the intent
to influence and reward SOLLARS in connection with a business or transaction of
the City of Taylor involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

COUNT FOUR
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-1 RICHARD SOLLARS

1. Paragraphs 1 through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count Four as if fully set forth herein.

2. In or about May 2017, in the Eastern District of Michigan, Southern
Division and elsewhere, defendant RICHARD SOLLARS did corruptly solicit and
demand for the benefit of a person, and accepted and agreed accept to a thing of
value, namely, the installation of hardwood flooring at SOLLARS’s lake house,
intending to be influenced and rewarded in connection with a business or transaction
of the City of Taylor involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

19
’ Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelID.20 Page 20 of 37

COUNT FIVE
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-2 SHADY AWAD
1. Paragraphs | through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count Five as if fully set forth herein.

2. In or about May 2017, in the Eastern District of Michigan, Southern
Division and elsewhere, defendant SHADY AWAD did corruptly give, offer and
agree to give a thing of value to RICHARD SOLLARS, namely, the installation of
hardwood flooring at SOLLARS’s lake house, with the intent to influence and
reward SOLLARS in connection with a business or transaction of the City of Taylor
involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

COUNT SIX
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-1 RICHARD SOLLARS

1. Paragraphs | through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count Six as if fully set forth herein.

2. In or about June 2017, in the Eastern District of Michigan, Southern
Division and elsewhere, defendant RICHARD SOLLARS did corruptly solicit and

demand for the benefit of a person, and accepted and agreed to accept things of value,

20
' Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.21 Page 21 of 37

namely, a refrigerator, a double oven with a gas range, a microwave and a
dishwasher, intending to be influenced and rewarded in connection with a business
or transaction of the City of Taylor involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

COUNT SEVEN
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-2 SHADY AWAD
1. Paragraphs | through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count Seven as if fully set forth herein.

2. In or about June 2017, in the Eastern District of Michigan, Southern
Division and elsewhere, defendant SHADY AWAD did corruptly give, offer and
agree to give things of value to RICHARD SOLLARS, namely, a refrigerator, a
double oven with a gas range, a microwave and a dishwasher, with the intent to
influence and reward SOLLARS in connection with a business or transaction of the
City of Taylor involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

21
' Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelID.22 Page 22 of 37

COUNT EIGHT
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-1 RICHARD SOLLARS
1. Paragraphs 1 through 6 of the General Allegations are hereby
re-alleged and incorporated by reference in Count Eight as if fully set forth herein.
2. In or about August 2017, in the Eastern District of Michigan, Southern
Division and elsewhere, defendant RICHARD SOLLARS did corruptly solicit and
demand for the benefit of a person, and accepted and agreed to accept a thing of
value, namely, the refinishing of a deck at SOLLARS’s lake house, intending to be
influenced and rewarded in connection with a business or transaction of the City of
Taylor involving $5,000 or more.
All in violation of Title 18, United States Code, Section 666(a).
COUNT NINE
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-2 SHADY AWAD
1. Paragraphs 1 through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count Nine as if fully set forth herein.
2. In or about August 2017, in the Eastern District of Michigan, Southern
Division and elsewhere, defendant SHADY AWAD did corruptly give, offer and

agree to give things of value to RICHARD SOLLARS, namely, the refinishing of

22
' Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.23 Page 23 of 37

a deck at SOLLARS’s lake house, with the intent to influence and reward
SOLLARS in connection with a business or transaction of the City of Taylor
involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

COUNT TEN
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)

D-1 RICHARD SOLLARS

1. Paragraphs 1| through 6 of the General Allegations are hereby
re-alleged and incorporated by reference in Count Ten as if fully set forth herein.

2. In or about November 2017, in the Eastern District of Michigan,
Southern Division and elsewhere, defendant RICHARD SOLLARS did corruptly
solicit and demand for the benefit of a person, and accepted and agreed to accept
things of value, namely, the installation of hardwood flooring in the basement of
SOLLARS’s home, intending to be influenced and rewarded in connection with a

business or transaction of the City of Taylor involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

23
' Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.24 Page 24 of 37

COUNT ELEVEN
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-2 SHADY AWAD
1. Paragraphs | through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count Eleven as if fully set forth herein.

2. In or about November 2017, in the Eastern District of Michigan,
Southern Division and elsewhere, defendant SHADY AWAD did corruptly give,
offer and agree to give things of value to RICHARD SOLLARS, namely, the
installation of hardwood flooring in the basement of SOLLARS’s home, with the
intent to influence and reward SOLLARS in connection with a business or
transaction of the City of Taylor involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

COUNT TWELVE
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-1 RICHARD SOLLARS

1, Paragraphs 1 through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count Twelve as if fully set forth herein.

2. In or about April 2018, in the Eastern District of Michigan, Southern

Division and elsewhere, defendant RICHARD SOLLARS did corruptly solicit and

demand for the benefit of a person, and accepted and agreed to accept things of value,

24
’ Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.25 Page 25 of 37

namely, a washer and dryer worth over $3,000, intending to be influenced and
rewarded in connection with a business or transaction of the City of Taylor involving
$5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

COUNT THIRTEEN
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-2 SHADY AWAD
1. Paragraphs 1 through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count Thirteen as if fully set forth herein.

2. In or about April 2018, in the Eastern District of Michigan, Southern
Division and elsewhere, defendant SHADY AWAD did corruptly give, offer and
agree to give things of value to RICHARD SOLLARS, namely, a washer and dryer
worth over $3,000, with the intent to influence and reward SOLLARS in connection
with a business or transaction of the City of Taylor involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

25
~ Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.26 Page 26 of 37

COUNT FOURTEEN
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-1 RICHARD SOLLARS

1. Paragraphs 1 through 6 of the General Allegations are hereby
re-alleged and incorporated by reference in Count Fourteen as if fully set forth
herein.

2. In or about October 2018, in the Eastern District of Michigan, Southern
Division and elsewhere, defendant RICHARD SOLLARS did corruptly solicit and
demand for the benefit of a person, and accepted and agreed to accept things of value,
namely, the installation of hardwood flooring in two rooms of SOLLARS’s home,
intending to be influenced and rewarded in connection with a business or transaction
of the City of Taylor involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

COUNT FIFTEEN
(18 U.S.C. § 666(a) - Bribery Concerning Programs Receiving Federal Funds)
D-2 SHADY AWAD
1. Paragraphs | through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Count Fifteen as if fully set forth herein.
2. In or about October 2018, in the Eastern District of Michigan, Southern

Division and elsewhere, defendant SHADY AWAD did corruptly give, offer and

26
' Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.27 Page 27 of 37

agree to give things of value to RICHARD SOLLARS, namely, the installation of
hardwood flooring in two rooms of SOLLARS’s home, with the intent to influence
and reward SOLLARS in connection with a business or transaction of the City of
Taylor involving $5,000 or more.

All in violation of Title 18, United States Code, Section 666(a).

COUNTS SIXTEEN THROUGH THIRTY-THREE
(18 U.S.C. 1343 - Wire Fraud)

D-1 RICHARD SOLLARS
D-2 JEFFREY BAUM

1. Paragraphs 1 through 6 of the General Allegations are hereby re-alleged
and incorporated by reference in Counts Sixteen through Thirty-Three as if fully set
forth herein.

2. Beginning in or about June 2015, and continuing through in or about
March 2019, in the Eastern District of Michigan, Southern Division, and elsewhere,
defendants RICHARD SOLLARS and JEFFREY BAUM devised and executed a
scheme and artifice to defraud others to obtain money by means of materially false
and fraudulent pretenses, representations and promises. In order to execute the
scheme and artifice to defraud, SOLLARS and BAUM transmitted and caused to
be transmitted by means of wire communications in interstate commerce, writings,

signs, signals, pictures and sounds.

27
' Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.28 Page 28 of 37

The Scheme and Artifice to Defraud

3. It was part of the scheme and artifice to defraud that SOLLARS and
BAUM would falsely represent to the public and to donors that SOLLARS’s
campaign fund, Committee to Elect Richard (Rick) Sollars, Jr., was a legitimate
political campaign fund that spent its funds in ways consistent with a political
campaign fund. In truth and in fact, as SOLLARS and BAUM well knew,
SOLLARS and BAUM stole thousands of dollars from the campaign fund and
converted the money to SOLLARS’s own personal use and benefit, contrary to
SOLLARS’s and BAUM’s representations to the donors.

4. It was part of the scheme and artifice to defraud that RICHARD
SOLLARS and JEFFREY BAUM would hold fundraising events to raise money
for SOLLARS’s campaign fund, at which SOLLARS and BAUM would falsely
represent to donors that the campaign fund spent its funds in ways consistent with a
political campaign fund.

5. It was part of the scheme and artifice to defraud that RICHARD
SOLLARS would take blank campaign fund checks bearing JEFFREY BAUM’s
signature to Developer A’s market where SOLLARS would cash them and keep the
cash for SOLLARS’s own personal use.

6. It was part of the scheme and artifice to defraud that RICHARD

SOLLARS would direct Developer A to create false invoices for catering services

28
Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.29 Page 29 of 37

that had not been provided by Developer A in order to conceal the fact that
SOLLARS was stealing the money from his campaign fund.

7. It was part of the scheme and artifice to defraud that JEFFREY BAUM
would instruct Developer A about what to include in the false catering invoices.

8. It was part of the scheme and artifice to defraud that RICHARD
SOLLARS and JEFFREY BAUM would solicit donations from business owners
and other individuals by falsely representing that the monies would be used to pay
Developer A for food catering at events held by SOLLARS. However, the checks
did not go to pay for any food catering. Instead, the donor checks were cashed by
Developer A, who would give the money back to SOLLARS in the form of cash and
scratch-off lottery tickets.

9. It was part of the scheme and artifice to defraud that JEFFREY BAUM
and RICHARD SOLLARS would direct donors to bring checks to Developer A’s
market to ostensibly pay for catering that was never actually provided.

10. It was part of the scheme and artifice to defraud that RICHARD
SOLLARS and JEFFREY BAUM would create and cause the creation of false
invoices and false State of Michigan campaign committee reports that concealed

their theft of the campaign fund money.

29
~ Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.30 Page 30 of 37

11. It was part of the scheme and artifice to defraud that RICHARD
SOLLARS would solicit and accept cash donations to his campaign fund, which he
kept and used for personal expenses.

12. It was part of the scheme and artifice to defraud that RICHARD
SOLLARS would conceal the money that he stole through his fraud scheme by
hiding over $200,000 in cash in his home.

13. On or about each of the dates set forth below, in the Eastern District of
Michigan, Southern Division, RICHARD SOLLARS and JEFFREY BAUM did,
for the purpose of executing the scheme and artifice to defraud described above, and
attempting to do so, knowingly cause to be transmitted by means of wire
communications in interstate commerce, writings, signs, signals, pictures and
sounds, with each wire communication constituting a separate count of this
indictment.

14. The following wire communications were made in connection with

RICHARD SOLLARS cashing campaign fund checks at Developer A’s market:

30
" Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.31 Page 31 of 37

 

Count

Approximate Date of Wiring

Description of Wiring

 

16

November 9, 2017

Check Deposit: SOLLARS
campaign check no. 1439,
dated November 7, 2017;
memo: Catering; signed by
JEFFREY BAUM

 

17

December 4, 2017

Check Deposit: SOLLARS
campaign check no. 1446,
dated December 1, 2017;
memo: Employee Holiday
Party; signed by JEFFREY
BAUM

 

18

December 19, 2017

Check Deposit: SOLLARS
campaign check no. 1451,
dated December 15, 2017;
memo: Employee Party
Food; signed by JEFFREY
BAUM

 

19

January 23, 2018

Check Deposit: SOLLARS
campaign check no. 1452,
dated December 15, 2017;
memo: Catering Super Bowl
City Hall; signed by
JEFFREY BAUM

 

20

 

 

February 16, 2018

 

Check Deposit: SOLLARS
campaign check no. 1462,
dated February 12, 2018;
memo: S.O.C. 2018; signed
by JEFFREY BAUM

 

31

 
Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.32 Page 32 of 37

 

21

July 3, 2018

Check Deposit: SOLLARS
campaign check no. 1508,
dated June 29, 2018; memo:
TSF Sponsors; signed by
JEFFREY BAUM

 

22

 

January 3, 2019

 

 

Check Deposit: SOLLARS
campaign check no. 1558,
dated January 3, 2019;
memo: S.O.C. 2019; signed
by JEFFREY BAUM

 

15.

The following wire communications were made in connection

with campaign donors’ checks for purported “catering” being cashed at Developer

A’s market:

 

Count

Approximate Date of Wiring

Description of Wiring

 

23

November 2, 2017

Check Deposit: AA check no.
50311, to Developer A’s
market, dated October 31,
2017

 

24

November 24, 2017

Check Deposit: AA check no.
50530, to Developer A’s

market, dated November 21,
2017

 

25

 

December 6, 2017

 

 

Check Deposit: PSG check
no. 1051, to Developer A’s
market, dated December 4,
2017 .

 

32

 

 
‘ Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.33 Page 33 of 37

 

26 December 20, 2017 Check Deposit: VPM check
no. 15768, to Developer A’s
market, dated December 8,
2017, memo: City of Taylor
Xmas Party Sponsorship

 

27 December 19, 2017 Check Deposit: CIS check
no. 9175, to Developer A’s
market, dated December 15,
2017, memo: Donation City
of Taylor

 

28 December 21, 2017 Check Deposit: VPM check
no. 15780, to Developer A’s
market, dated December 18,
2017, memo: Donation Xmas
Party Sponsorship

 

29 October 22, 2018 Check Deposit: AA check no.
52641, to Developer A’s
market, dated October 19,
2018

 

30 October 22, 2018 Check Deposit: PSG check
no. 1314, to Developer A’s
market, dated October 19,
2018

 

31 October 25, 2018 Check Deposit: MRS check
no. 2786, to Developer A’s
market, dated October 23,
2018, memo: Donation

 

32 October 26, 2018 Check Deposit: ED check no.
1139, to Developer A’s

 

 

 

 

 

33
* Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.34 Page 34 of 37

 

market, dated October 23,
2018.

 

33 November 16, 2018 Check Deposit: VPS check
no. 15859 to Developer A,
dated November 13, 2018;
memo: Sponsorship Xmas
party IO & [P] Development

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1343.
FORFEITURE ALLEGATIONS
(18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c) — Criminal Forfeiture)

1. The allegations contained in the General Allegations and in
Counts One through Thirty-Three of this Indictment are re-alleged and
incorporated by reference for the purpose of alleging forfeiture under Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States Code,
Section 2461(c).

2. Under Title 18, United States Code, Section 981(a)(1)(C) and
Title 28, United States Code, Section 2461(c), upon conviction of a violation
of Title 18, United States Code, Section 666, Title 18, United States Code,
Section 1343 and/or a conspiracy to violate section 666, in violation of Title
18, United States Code, Section 371, the defendants, RICHARD SOLLARS,
SHADY AWAD, and JEFFREY BAUM shall forfeit to the United States of

America any property, real or personal, which constitutes or is derived from

34
* Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.35 Page 35 of 37

proceeds traceable to said violations. The property to be forfeited includes,

but is not limited to, the following:

3.

$205,993.00 in U.S. Currency seized in Taylor, Michigan on or about
February 19, 2019;

Real property located at 22190 Hunter Circle North, Taylor, Wayne
County, Michigan 48180 more fully described as:

Lot 43, FOX CHASE SUBDIVISION, according to the plat
thereof as recorded in Liber 114, Pages 22, 23, and 24, of Plats,
Wayne County Records.

PARCEL ID: 60-XXX-XX-XXXX-000

Real property located at 264 Harris, Cement City, Lenawee County,
Michigan 49233 more fully described as:

Lot No. 4, Silver Lake Grove, according to the plat thereof as
recorded in Liber 16 of Plats, Page 11, Lenawee County Records.

TAX PARCEL ID: WD0-6750040-00

Money Judgment. The United States also intends to seek a forfeiture

money judgment for the total amount of proceeds that each defendant obtained as a

result of the charged violations. Such sum in aggregate is property representing the

proceeds of violations of Title 18, United States Code, Sections 371, 666, and 1343,

or property that is traceable to such property.

4,

Substitute Assets. Under Title 21, United States Code, Section 853(p),

as incorporated by Title 28, United States Code, Section 2461(c), the defendants

shall forfeit substitute property, up to the value of the property described above, if,

as a result of any act or omission of the defendants, any of the property described

35
" Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelID.36 Page 36 of 37

above: cannot be located upon the exercise of due diligence; has been transferred or
sold to, or deposited with, a third party; has been placed beyond the jurisdiction of
the court; has been substantially diminished in value; or has been commingled with

other property which cannot be divided without difficulty.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

 

MATTHEW SCHNEIDER
United States Attorney

s/David A. Gardey

DAVID A. GARDEY

Assistant United States Attorney
Chief, Public Corruption Unit

s/R. Michael Bullotta
R. MICHAEL BULLOTTA
Assistant United States Attorney

s/Dawn N. Ison
DAWN N. ISON
Assistant United States Attorney

Dated: December 18, 2019

36
Case 2:19-cr-20836-MAG-EAS ECF No.1 filed 12/18/19 PagelD.37 Page 37 of 37

- —— —— Case:2:19-cr-20836
United States District Court Criminal Case Cc Judge: Goldsmith, Mark A.

Eastern District of Michigan MJ: Stafford, Elizabeth A.
Filed: 12-18-2019 At 11:06 AM
USA V SEALED MATTER (LG)

Companion Case Information |... »._| Companion Case Number: -

 

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it z

 

 

This may be a companion case based on LCrR 57.10(b)(4)':

 

 

 

 

OYes MNo AUSA’s Initials: R—

 

 

Case Title: USA v. Richard Sollars, et al

County where offense occurred: Wayne

Offense Type: Felony So .

Indictment -- no prior complaint

_Superseding Case Information .

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

December 18, 2019 / AAS RM _— /

 

 

Date / R. Michael Bullotta -
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226
michael. bullotta@usdoj.gov
(313) 226-9507

‘ Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
